Case 17-72345-pwb        Doc 64    Filed 03/05/19 Entered 03/05/19 13:44:15               Desc Main
                                   Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: March 5, 2019
                                                        _________________________________

                                                                  Paul W. Bonapfel
                                                            U.S. Bankruptcy Court Judge
 _______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                          )     CHAPTER 11
                                )
SOLID ESTATE INVESTMENTS LLC    )     CASE NO. 17-72345-PWB
                                )
     Debtor.                    )
====================================================================



    ORDER APPROVING DISCLOSURE STATEMENT AND CONFIRMING PLAN


         The plan under chapter 11 of the Bankruptcy Code filed by Debtor Solid Estate

Investments, LLC, on December 19, 2018 (Doc. No. 41), as amended on February 19, 2019

(Doc.No.62) (as amended referred to as the “Plan”), and the Disclosure Statement dated December

19, 2018 (Doc. No. 42) having been transmitted to creditors and equity security holders; and it

having been determined at a hearing on February 26, 2019 after due notice to all creditors that the

requirements for confirmation set forth in 11 U.S.C. § 1129(a), and 1129(b) as to Class 4, have
Case 17-72345-pwb         Doc 64    Filed 03/05/19 Entered 03/05/19 13:44:15               Desc Main
                                    Document     Page 2 of 3


been satisfied, and that no classes voted to reject to Plan, and that United States Trustee stated that

it had no objection to the confirmation of the Plan ;

       IT IS ORDERED that: The Disclosure Statement, having been conditionally approved by

this Court’s Order dated December 27, 2018 (Doc. 47) is hereby approved;

       IT IS FURTHER ORDERED that: The Plan, as amended, is confirmed.

       Debtor’s counsel shall serve a copy of this Order on all interested parties and file a

certificate of service on the docket.



                                        *** END OF ORDER ***


       Prepared and presented by:
       _____/s/_______
       Howard P. Slomka, Esq.
       GA Bar 652875
       Attorney for Debtor
       Slipakoff and Slomka P.C
       2859 Paces Ferry Road, Suite 1700
       Atlanta, GA 30339
       hs@atl.law
       (404) 800-4017


       Distribution List:

       Howard P. Slomka, Esq.
       Attorney for Debtor
       Slipakoff and Slomka P.C
       2859 Paces Ferry Road, Suite 1700
       Atlanta, GA 30339
       hs@myatllaw.com
Case 17-72345-pwb     Doc 64   Filed 03/05/19 Entered 03/05/19 13:44:15   Desc Main
                               Document     Page 3 of 3




                                          Distribution List


      Howard P. Slomka, Esq.
      GA Bar 652875
      Attorney for Debtor in Posession
      Slipakoff and Slomka P.C
      2859 Paces Ferry Road, Suite 1700
      Atlanta, GA 30339
      hs@atl.law
      (404) 800-4017


                                END OF DOCUMENT
